DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/18/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 04/05/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahalingam et al. (US 2022/0007199) (hereinafter “Mahalingam”).


Regarding claim 1, in accordance with Mahalingam reference entirety, Mahalingam teaches a method (FIGs. 12-13 and corresponding description begins in paras [0146] to [0152]) of monitoring, managing, and controlling an enterprise wireless communication network (FIG. 3 or FIG. 12), the enterprise network (FIG. 3 or FIG. 12) including a Radio Access Network (RAN) (300 or 1206) that includes a plurality of Base Stations/Access Points (BS/APs) (302a-302d or 1202) located at a campus location (ENTERPRISE LOCATION 300) communicating with a plurality of User Equipment devices (UEs) (304a-304b or 1204), the method (para [0027] and thereinafter) comprising: 
monitoring RAN operations over a period of time to provide usage and service data for the BS/APs (para [0088]: “… operator network 322 monitors the channels being used and utilized data collection techniques to keep track, over time, of relevant information such as each channel’s spectrum availability, the spectrum utilized (requested/granted), and the channels that are suspended/terminated, at an appropriate granular time scale.”  Or  FIG. 13; STEP 1302 text: “EACH BS/AP MONITORS ACTUAL USAGE OF ASSIGNED CHANNEL BY UES” or para [0149]: “… BS/AP monitors actual usage of its respective assigned channel, or channels”); 
data mining (training and retraining) the usage and service data to detect usage and service patterns (FIG. 13; STEPS 1304 text: “COLLECT AND STORE DAT ON ACTUAL CHANNEL USAGE FOR EACH CHANNEL BEING USED, AS FUNCTION OF TIME, SEND TO CHANNEL FORECASTING UNIT” or para [0149]: “The Domain Proxy 1209 collects and stores (STEP 1304) a time series of data measurements (preferably periodically) of capacity received from the BS/APs 1202 … In the channel forecasting unit, the received information is used to determine time of day usage patterns and other patterns inferable from the data to identify and predict probability of usage, amount of usage … grants”.   Moreover, para [0151]: "Furthermore, as the operations repeat ... the Training & Retraining module 1215, which can use this capacity utilization information (STEPS 1306, 1308) to determine how accurate its predictions have been, and use this feedback to revise and/or retrain the models used in the Capacity Forecasting Module 1214, and thereby improve its predictions"); and 
monitoring network operations, and re-allocating network resources proactively in response to the usage and service patterns to avoid congestion (more efficient network operation) and provide appropriate service to the plurality of UEs (FIG. 13; STEPs 1312-1314 and para [0150]: “the network (ACS) can determine how to reallocate capacity (STEP 1312) between the BS/APs 1202 to provide better service for the UEs 1204.  The network can be reconfigured (e.g., by the domain proxy) (STEP 1314) to reallocate capacity and thereby provide more efficient network operation”  The capacity utilization is also discussed in para [0143]).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Mahalingam also discloses wherein the data mining step includes utilizing machine learning techniques to provide usage and service patterns as a time-series of events (Artificial Intelligence/Machine Learning (AI/MI) is also discussed in para [0147] to [0148] and thereinafter.  Moreover, para [0027] and thereinafter, it is specifically states that “Patterns in the capacity utilization data are identified using Artificial Intelligence (AI) techniques, and responsive to the identified patterns, utilization of capacity for each of the BS/ APs is predicted over a prediction time period using AI techniques”).
Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Mahalingam also discloses wherein the usage and service data includes location data, and the usage and service patterns include location in the time-series of events (para [0030] and thereinafter, it is also disclosed “The apparatus includes a capacity utilization database for storing data regarding capacity utilization at the enterprise location and a capacity forecasting module including Artificial Intelligence (AI)”.  In addition, para [0033] and thereinafter, it is also disclosed “The method includes receiving utilization of capacity time series data from each of the enterprise networks, analyzing the data using AI techniques to determine capacity utilization patterns as a function of geographical location, predicting capacity utilization respectively for the BS/APs at the enterprise locations responsive to the capacity utilization patterns using AI techniques, including predicting capacity utilization for the BS/ APs over a prediction time period using AI techniques”).
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Mahalingam also discloses wherein the step of re-allocating network resources includes using artificial intelligence (AI) planning (para [0027] or para [0033], the reallocating the channels in the plurality of time slots and the using of AI techniques to identify the patens in the capacity utilization are discussed to include the discussion of “network configuration plan” corresponding to the claimed limitation).
Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Mahalingam also discloses wherein the step of re-allocating network resources includes at least one of: 
restricting the Quality of Service (QoS); 
load balancing; and 
adjusting the BS/AP transmit power by lowering the transmission power of the congested cell while raising the power of the neighboring cells, to transfer the load from the center of congestion (para [0027] and thereinafter: "Responsive to the capacity utilization predictions, the network channels are re-organized to provide a network configuration plan that re-distributes the channels over the prediction time period. Network channels are preemptively reallocated responsive to the network configuration prior to the prediction time period, to reconfigure the network to efficiently utilize capacity during the prediction time period. In some embodiments, predicting capacity utilization includes predicting a capacity utilization over each of a plurality of time slots, and the step of pre-emptively reallocating network channels includes reallocating the channels in the plurality of time slots."  Pre-emptively reallocating network channels is equated to corresponding to the claimed “restricting the QoS”.  In addition, the “preemptively reconfigure the network to avoid potential disruption(s) in service” is also discussed in para [0086].  This discussion could also, in an alternate way, be equated to correspond to the claimed limitation of “restricting the QoS”).
Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Mahalingam also discloses proactively refusing admission of UEs; to avoid congestion (disruption) and provide appropriate service to the plurality of UEs (para [0086]: "... monitor channel disruptions over a period of time, predict channel suspension/terminations that may occur in the future, and then preemptively reconfigure the network to avoid potential disruption( s) in service." Or para [0129]: "monitor channel disruption ... provide information to allow the affected network location to preemptively reconfigure the affected network to avoid potential disruption(s) in service"). 
Regarding claim 10, in addition to features recited in base claim 1 (see rationales discussed above), Mahalingam also discloses wherein the wireless network operates on the Citizen's Broadband Radio Service (CBRS band), and the BS/APs comprise CBRS Devices (CBSDs) that are located at the campus location (paras [0002], [0005], and [0009] and thereinafter CBRS band and BBSDs are discussed).

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “responsive to the congestion hotspots and the channel occupancy data, data mining to create heatmaps of BS/AP usage over time and make congestion predictions as a function of time; responsive to predicted congestion, use artificial intelligence (AI) planning to determine a plan for the network to reduce the predicted congestion by at least one of re-allocating resources, refusing admission of new UEs, and offloading UEs to other networks; and proactively controlling the BS/APs responsive to said AI planning, prior to the predicted congestion, to reduce congestion by at least one of re-allocating resources, refusing admission of new UEs, and offloading UEs to other networks,” as recited in claims 11-15; and “responsive to the service demand patterns, using artificial intelligence planning to develop policies to meet the service demand patterns and build preferences to support the policies and service demand patterns; and responsive to the service demand patterns and policies, monitor service type requests, predict service demand increases, and take action proactively to de-prioritize certain services,” as recited in claims 16-20, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show, suggest or render obvious a claimed invention of base claim 1 and further limits with novel and unobvious limitations of “proactively offloading one or more data flows from the enterprise network to another network to avoid congestion and provide appropriate service to the plurality of UEs,” as recited in claim 7; “wherein: the data mining step further comprises identifying congestion hotspots based on the day- of-the-week and time-of-day, and including using machine learning to predict heatmaps for the individual BS/APs; and using artificial intelligence planning to proactively re-allocate resources and balance the number of users with the level of service supported with the network resources available,” as recited in claim 8; and “using machine learning to recognize demand patterns for services; recognizing VoIP packets using deep learning; and adjusting the QoS parameters and bitrate resource allocation based on the recognized and predicted demand for a given service,” as recited in claim 9, and structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taneja et al. (US 2021/0195447).  
Raleigh et al. (US 9,647,918).
Mahalingam et al. (US 2022/0070682).
Balasubramanian et al. (US 2022/0151019).
Kibria et al., Big Data Analytics, Machine Learning, and Artificial Intelligence in Next-Generation Wireless Networks, IEEE, 11 pages, April 4, 2018.
Troglia et al., FaIR: Federated Incumbent Detection in CBRS Band, IEEE, 6 pages, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 17, 2022